DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al., U.S. Patent Publication Number 2018/0293802 A1, in view of Sun et al., U.S. Patent Publication Number 2019/0244427 A1.

Regarding claim 1, Hendricks discloses a system for display for an augmented/virtual reality-based decision-making simulation comprising: a controller configured to receive input from a user (paragraphs 0050-0051, XR device; paragraph 0140, can initiate with a voice command, control device can make a network connection with the XR device and send and receive commands); at least one of an augmented reality or a virtual reality device configured to display a simulated environment (paragraph 0050, mixed reality viewing device, which can be an augmented reality viewing device, a virtual reality viewing device or a mixed reality view device, and can be head mounted and referred to as an XR device); a processor (paragraph 0042); and a memory coupled to the processor and storing one or more computer-readable instructions, wherein the computer-readable instructions cause, when executed by the processor, the system (paragraph 0042) to: receive user input from the controller indicating a selected 
However, it is noted that Hendricks discloses receiving data, paragraph 0044, but fails to disclose receiving at least one of a user preference, user 
	Sun discloses receive at least one of a user preference, user task, historical data, or past weather from a web interface of the system (paragraph 0036, computing system 300 may, for example, be any computing device that is configurable to communicate with a web-site 325, a web- or cloud-based server 320, or with other computing devices; data such as task efficiency data, for later usage by the user or for crowd sourcing application, may be stored locally in an attached memory storage device 360, or otherwise may be stored in a remote memory storage device 330, e.g., a database, and accessed via a remote network connection for input; see also figure 3, historical data 330); and evaluate the user based on the monitored one or more parameters and the at least one of the user preference, user task, historical data, or past weather (paragraph 0018, a user 101 is performing a task in real-time, i.e., in a real reality state; the task could be anything which may be analyzed and evaluated for determining an efficiency; monitoring device 105 may include any device that may be used to monitor human performed tasks, e.g., a particular type of activity in a particular domain specific setting; paragraph 0058, based on 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the received data as disclosed by Hendricks, receiving the historical data as disclosed by Sun, to determine recommendations with a user performing a task and historical data will help the system to decide.

Regarding claim 2, Hendricks discloses wherein the evaluation is performed using machine learning (paragraph 0080, utilizing machine learning can provide robost language analysis and better context recognition).

Regarding claim 3, Hendricks discloses wherein the instructions, when executed by the processor, further cause the system to: display, on at least one of the augmented reality or the virtual reality display, a layout of decisions that were made by the user during the selected scenario (paragraph 0057, evaluate the situation in terms of risk for each decision point; paragraph 0068, learners can be presented with their own responses juxtaposed with expert responses to questions for each decision point).



Regarding claim 5, Hendricks discloses wherein the instructions, when executed by the processor, further cause the system to: display, on at least one of the augmented reality or the virtual reality display, an indication of how one or more major decisions impacted an outcome of the selected scenario (paragraph 0060, AR for creating effective simulation-based training, it can be important to assess the impact of the training to determine whether the desired effects are achieve, assessing training particularly for learning objectives, such as problem detection, recognition, assessment and sense making; paragraph 0083, scenario description identified for evaluating the impact of decision support technology).

Regarding claim 6, Hendricks discloses wherein the selected scenario includes at least one of: being in a top floor of a building that is on fire; being inside a school where there is an active shooter; waking up to find 

Regarding claim 7, Hendricks discloses further comprising a heart rate monitor configured to generate a signal indicative of a heart rate of the user (paragraph 0229, can capture the inputs provided to the physical simulation, e.g. heart rate; paragraph 0224, biometric-based assessments of individual trainee and group trainee performance, research that has been done showing the degradation curves of cognitive and physical performance that comes with increased physiologic stress).

Regarding claim 8, Hendricks discloses wherein the instructions, when executed by the processor, further cause the system to: receive the signal from the heart rate monitor (Paragraph 0229, can capture the inputs provided to the physical simulation, e.g. heart rate); and modify the simulated environment based on the signal (Paragraph 0229, can capture the inputs provided to the physical simulation, e.g. heart rate, and incorporate those inputs directly into the virtual patient where they may be used to alter the virtual patient’s appearance or responses; paragraph 0224, scenario performance data can be paired with the biometric data of any 

Regarding claim 9, Hendricks discloses wherein the at least one of the augmented reality or the virtual reality device further includes a sensor configured to sense head movement and communicate to the processor a signal indicative of a head movement of the user, and wherein the instructions, when executed by the processor, further cause the system to: receive further input from the at least one of the augmented reality or the virtual reality device based on the user's head movements (paragraph 0102, HoloLens looking at a physical mannequin, an indicator cursor appears in the viewport, cursor is viewed through the HoloLens and moves with the viewer’s head movement); and move the user in the simulated environment based on the further input (paragraph 0102, HoloLens looking at a physical mannequin, an indicator cursor appears in the viewport, cursor is viewed through the HoloLens and moves with the viewer’s head movement, an indicator can instruct the user to place the cursor on a predetermined position, which Examiner interprets as move the user based on further input).



Regarding claims 11-19, they are rejected based upon similar rational as above claims 1-6 and 8-10 respectively.  Hendricks further discloses a computer-implemented method for an augmented/virtual reality-based decision-making simulated environment (paragraph 0012).

Regarding claim 20, it is rejected based upon similar rational as above claim 1.  Hendricks further discloses a non-transitory computer-readable storage medium in which is stored instructions for causing a processor to execute a computer-implemented method (paragraph 0042).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 in view of Hendricks have been fully considered and are persuasive.  Therefore, the rejection has been 103, Hendricks in view of Sun.
Applicant argues Hendricks fails to disclose "receiv[ing] at least one of a user preference, user task, historical data, or past weather from a web interface of the system."  Examiner responds Sun discloses paragraph 0058, based on the evaluation of a user's task efficiency, the system may determine, at 422, from "crowdsourced" data and/or historical data obtained over time on which reality is best to aid user's efficiency in learning a certain task.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0388177 A1	Recker et al.		(provisional filed 06/06/2019)		
Recker discloses a user data associated with a simulated real world task and display the simulated reality environment and determine a confidence grade for the user.  Recker discloses in figure 3, comparing user data and task execution metrics and figure 9B, biofeedback sensors, heart rate monitor 910.


Pike discloses receiving a user's interactions with the virtual environment via the one or more user input devices; during execution of the virtual reality training module, prompting the user to perform a task in the virtual environment; during performance of the task, monitoring the user's interactions with the virtual environment; comparing the user's interactions with predefined safety criteria; and based on comparing the user's interactions with the predefined safety criteria, providing the user with a safety evaluation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616